Exhibit 10.1

SECOND AMENDMENT OF PURCHASE AND SALE AGREEMENT

WHEREAS, on November 16, 2006, Smith Production Inc. (“Smith”), a Texas
corporation, as seller, and Edge Petroleum Exploration Company (“Edge”), a
Delaware corporation, as purchaser, entered into that certain Purchase and Sale
Agreement (the “Agreement”)  covering certain oil and gas properties described
therein dated effective as of January 1, 2007. The Agreement is attached hereto.

WHEREAS, Smith and Edge amended the Agreement by First Amendment of Purchase and
Sale Agreement executed on December 15, 2006.

WHEREAS, Smith and Edge desire to amend (i) the Agreement and (ii) the First
Amendment of Purchase and Sale Agreement as set forth below by executing this
Second Amendment of Purchase and Sale Agreement (the “Second Amendment”).

NOW THEREFORE, for valuable consideration received, Smith and Edge hereby amend
(i) the Agreement and (ii) the First Amendment of Purchase and Sale Agreement as
follows:

1. In Section 1.6(a)(ii) of the Agreement, the word “produced” is insert after
the word “Hydrocarbons” and before the word “at”.

2. In Section 1.6(a)(ii) of the Agreement, the word “produced” is insert after
the word “Hydrocarbons”and before the word “prior”.

3. In Section 3.4(a) of the Agreement, the first sentence is deleted and
replaced with the following sentence: “To assert a claim arising out of a breach
of Seller’s representation and warranty of Defensible Title in Section 3.1(a),
Purchaser must deliver claim notices to Seller (each a “Title Defect Notice”) on
or before Monday, January 15, 2007 at 12:00 pm CST (the “Title Claim Date”),
except as otherwise provided in Sections 3.5, 3.6, 3.7, or 3.8.”

4. In the First Amendment of Purchase and Sale Agreement, the parenthetical
phrase that is used as a defined term, (the “Effective Date”), is deleted from
the first sentence.

5. In the First Amendment of Purchase and Sale Agreement, the last sentence is
deleted and replaced with the following: “IN WITNESS WHEREOF, this Amendment is
executed as of the dates shown below to be effective as of November 16, 2006.”

To the extent that any other provisions in the Agreement require amendment in
order to make the context of such provisions correct as the result of the
foregoing amendments, all such provisions in the Agreement that require
amendment are deemed to be amended.

As amended herein, the Agreement is hereby adopted, ratified and confirmed as
being in full force and effect.


--------------------------------------------------------------------------------


This Amendment shall be binding on each party that executes same, regardless of
whether the Amendment is executed by all of the parties who are named below. The
provisions of this Amendment shall be binding upon and inure to the benefit of
each signatory party and their respective successors and assigns.

This Amendment may be executed in one or more counterparts, each of which shall
have the same force and effect as an original, and each counterpart shall be
binding upon the parties executing the same.

IN WITNESS WHEREOF, this Amendment is executed as of the dates shown below to be
effective as of November 16, 2006.

Smith Production Inc.

 

 

 

By:

/s/ Glenn R. Smith

 

Glenn R. Smith, President

 

 

 

Date: January 15, 2007

 

 

 

Edge Petroleum Exploration Company

 

 

 

 

By:

/s/ John W. Elias

 

John W. Elias

 

Chairman, President and CEO

 

Date: January 15, 2007

 

 

2


--------------------------------------------------------------------------------